DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.
Election/Restrictions
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 22, 2020.
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 2 and 9, the phrase “the depth of the interior opening is more than two inches” is not supported by the original specification. The original specification recites “the interior space created by interior opening 210 of clear mat 203 can have a thickness ranging from approximately 1/16 inch to 2-inch”. (¶0038). The original specification does not support the depth/thickness being “more than two inches”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda, US Patent Application Publication 2003/0018492.
to precisely match edges of a front panel and a back panel of a borderless frame, wherein the borderless frame is mountable via mounting hardware”. Claim 1, merely recites how the body of the clear mat is adapted to interconnect with the front panel, rear panel, and mounting hardware. Similarly, claims 1 recites “the interior opening having a width, a height, and a depth to accommodate an article”, which implies the article is not positively recites. Claim 1 merely recites an interior opening to accommodate an article.
Regarding claim 1, Matsuda teaches protective display holder comprising: a body formed from a transparent or translucent machinable material 16 (¶0026).

    PNG
    media_image1.png
    74
    562
    media_image1.png
    Greyscale

The body 16 consisting of an interior opening 26, four edges, and holes 38, the four edges machined to precisely match edges of a front panel 14 and a back panel 12 of a borderless frame (¶0021).

    PNG
    media_image2.png
    171
    541
    media_image2.png
    Greyscale

The borderless frame made of the transparent or translucent machinable material (¶0026),

    PNG
    media_image3.png
    30
    544
    media_image3.png
    Greyscale

 the holes 38 is sized to receive mounting hardware 44 therethrough and positioned in alignment with holes 42 and 40 in the front panel 14 and the back panel 12, respectively, of the borderless frame, 

    PNG
    media_image4.png
    323
    350
    media_image4.png
    Greyscale

the interior opening 26 having a width, a height, and a depth to accommodate an article (see ¶0020) such that, when placed in the interior opening 26 of the clear mat between the front panel 14 and the back panel 14 of the borderless frame, the article 18 is substantially free from contacting the front panel 14 of the borderless frame (figure 8). 

    PNG
    media_image5.png
    232
    547
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    241
    537
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    355
    304
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    144
    503
    media_image8.png
    Greyscale

Matsuda also teaches the depth of the body 16 is determined by the thickness of the collectible items. For example, Matsudo teaches the depth (thickness) of a body 16 “was approximately 0.100 inch (1/10 inch), for holding cards up to 0.100 inch thick including "standard" cards 18 of nominally 0.016 inch thickness.” Since the article is not positively recited and since Matsuda teaches the depth of the body 16 is determined by the thickness of the collectible items, it is inherent if the thickness of the article (collectible item) is two inches then the depth of the opening is equal to or greater than two inches.


    PNG
    media_image9.png
    44
    460
    media_image9.png
    Greyscale

Regarding claim 4, Matsuda teaches the interior opening 26 has a boxy shape. Matsuda teaches the interior opening is rectangular with a thick t equal to or greater that the thickness of the item 18 held by the holder. The interior opening is rectangular opening of a width and height preferably slightly greater than the width and height dimension of the card 18. (See ¶0019-0020).
Regarding claim 5, Matsuda teaches the depth (thickness t) is thicker than a flat sheet of paper or film. Since the flat sheet of paper or film is not claimed, limitations the flat sheet of paper or film is not given patentable weight. Matsuda teaches the thickness t of the intermediate panel 16 is determined by the thickness of the collectible item. For example Matsuda teaches a collectable card held within the holder can have a thickness/depth of 0.016 inches and the thickness t of the body (intermediate panel) 16 is 0.1 inches. The examiner takes Official Notice that the thickness of common copy paper is about 0.004 inches.
	Regarding claim 6, Matsuda teaches the interior opening 26 has the width, the height, and the depth to accommodate a record album, a compact disc, textile, a book, a rug, a comic book, a photograph, a piece of art, a calendar, or a puzzle. (See ¶0020 and 0025). Matsuda teaches the interior opening 26 of the body (intermediate panel) 16 has a thickness and peripheral dimensions equal to or greater than the thickness and peripheral dimension of the collectable card 18. (See ¶0020 and 0025).

Regarding claim 8, Matsuda teaches protective display holder comprising: comprising: a front panel 14 having four edges and holes 42; a back panel 12 having four edges and holes 40; and a clear mat 28 consisting of an interior opening 26, four edges, and corner holes 38 (See ¶ 0005, 0026, claim 5); wherein the front panel 14, the back panel 12, and the clear mat 16 are formed from a transparent or translucent machinable material (See ¶ 0005, 0018, 0026); wherein the four edges of the clear mat 16 are machined to precisely match the four edges of the front panel and of the back panel (See ¶ 0021); wherein the holes 38 of the clear mat 16 are sized to receive mounting hardware 44 therethrough and positioned in alignment with the holes 42 and 40 in the front panel 14 and the back panel 12; and wherein the interior opening 26 of the clear mat 16 has a width, a height, and a depth to accommodate an article 18 (See ¶0020 and 0025) such that, when placed in the interior opening 26 of the clear mat 16 between the front panel 14 and the back panel 12, the article 18 is substantially free from contacting the front panel.
Matsuda teaches the depth (thickness) of the interior opening of the clear mat is in a range of about 1/16 of an inch to about two inches. (See ¶ 0025).
Regarding claim 10, Matsuda teaches the transparent or translucent machinable material comprises clear acrylic, clear plastic, or polymethyl methacrylate (Lucite®). (See ¶ 0018 and 0026).
Regarding claim 11, Matsuda teaches the interior opening 26 has a boxy shape.

	Regarding claim 13, Matsuda teaches the interior opening 26 has the width, the height, and the depth to accommodate a record album, a compact disc, textile, a book, a rug, a comic book, a photograph, a piece of art, a calendar, or a puzzle. (See ¶0020 and 0025).
	Regarding claim 14, Matsuda teaches the holes 38 include a plurality (four) of holes positioned along the four edges.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, US Patent Application Publication 2003/0018492.
Regarding claims 2 and 9, Matsuda teaches the depth of the interior opening of the clear mat is in a range of about 1/16 (.0625) of an inch to about two inches. (See ¶ 0020 and 0025).
Matsuda also teaches the depth of the body 16 is determined by the thickness of the collectible items. For example, Matsudo teaches the depth (thickness) of a body 16 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the depth/thickness of the body (intermediate panel) of any suitable depth/thickness to accommodate the thickness of an article (collectible card) as taught by Matsuda as a matter of design choice since Matsuda teaches “the depth of the body 16 is determined by the thickness of the collectible items”.
Regarding claims 81-20, Matsuda teaches all of the structural limitations of the claimed invention. Matsuda also teaches a method of using the display holder. Matsuda does not teach the specific claimed method limitations. However, since the applicant does not disclose that securing the two corners of the back panel, clear mat and front panel together using a first pair of mounting hardware first then placing the article in the interior opening and final securing the remaining two corner with the remaining hardware solves any stated problem or is for any particular purpose, it appears that securing the article within the back panel, clear mat and front panel of the display holder using the method taught by Matsuda (¶0024) would perform equally well. It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to use any suitable method or steps of assembly as taught by Matsuda as a matter of design choice. The examiner contends there are a finite number of methods of inserting a collectible item (article) within the holder taught by Matsuda and thus it would have been obvious to try to secure the collectible item (article) within the holder by securing two corners of the back panel, clear mat and front panels .
Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.
The amendment to claims 2 and 9 overcome the rejection under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph.
Regarding the rejection of claims 1, 3-8 and 10-14 under 35 U.S.C. 102(a)(1) as been anticipated by Matsuda, US Patent Application Publication 2003/0018492, the applicant argues “Matsuda does not expressly or inherently describe a clear mat having an interior opening that can accommodate an article having a thickness in a range of about 1/16 of an inch to about two inches”. The applicant further argues “the protective display holders disclosed by Matsuda are "for holding cards up to 0.100 inch thick." Id. Matsuda, therefore, fails to explicitly describe a clear mat having an interior opening that can accommodate an article having a thickness in a range of about 1/16 of an inch to about two inches such that, when placed in the interior opening of the clear mat between the front panel and the pack panel, the article is substantially free from contacting the front panel of the borderless frame, as particularly recited in claims 1, 8, and 15.”
The examiner disagrees. Claim 1 are describes the width, height and depth of the interior opening with respect to the dimensions of the article, which is not claimed in combination with the body of the clear mat. Specifically, claim 1 recites “the interior to accommodate an article having a thickness in a range of about 1/16 of an inch to about two inches”. The examiner contends the claims do not recite the dimensions of the opening independent of the article. 
The examiner contends Matsuda teaches the limitations of the claimed invention. Matsuda recites the “thickness t is measured between parallel flat surfaces 22, 24 of the intermediate panel 16, and is equal to or greater than (preferably slightly greater than) the thickness 20 of the collectible card 18”. (¶0020 and 0025) Matsuda also discloses the holder can hold a variety of collectible items such as cards, photographs, books and coins. (¶0031). Matsuda also teaches the holder may comprise several intermediate panels 16 of different thicknesses and/or different size openings 26. (¶0027).
Since the specific dimensions of the body is not claimed independent of the article and since Matsudo discloses the dimension of the opening is slightly larger than the collectible items being displayed. The examiner contends Marsudo teaches the limitations of claim 1. The rejection is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631